Citation Nr: 0936137	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral hand 
disorder due to a cold weather injury.  

5.  Entitlement to service connection for a bilateral shin 
disorder due to a cold weather injury.  

6.  Entitlement to service connection for skeletal arthritis 
due to a cold weather injury.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of both feet (claimed as a bilateral 
foot disorder due to a cold weather injury).    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to December 
1953.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Below, the Board reopens the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, discusses 
them as well as the claims of entitlement to service 
connection for PTSD and a bilateral hand disorder, bilateral 
shin disorder and skeletal arthritis, all due to a cold 
weather injury, and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for residuals of frostbite of both feet (claimed 
as a bilateral foot disorder due to a cold weather injury) in 
the REMAND section of this decision, and REMANDS these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.     

2.  A bilateral knee disorder is not related to the Veteran's 
active service. 

3.  The Veteran does not currently have a bilateral hip 
disorder. 

4.  In a rating decision dated August 2000, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and low back pain.

5.  The Veteran initiated, but did not perfect, an appeal of 
the RO's August 2000 rating decision.  

6.  The evidence received since August 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss and raises a reasonable 
possibility of substantiating that claim.  

7.  The evidence received since August 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus and raises a reasonable possibility of 
substantiating that claim.  

8.  The evidence received since August 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disorder and does not raise a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2008).

2.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2008).

3.  The August 2000 rating decision, in which the RO denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and low back pain, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20, 1103 (2000).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

5.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for low back 
pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

Also in March 2006, the Court held that, with regard to 
claims to reopen, VA must inform the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
The Court explained that in notifying the claimant of what 
evidence would be considered new and material, VA should look 
at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated August 2005 and December 2005, before 
initially deciding those claims in a rating decision dated 
February 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
December 2004 and March 2006, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
informed him of the evidence necessary to support those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  As well, 
the RO identified the bases of the RO's last denial of his 
claims for service connection for bilateral hearing loss, 
tinnitus and low back pain.  The RO also provided the Veteran 
all necessary information on disability ratings and effective 
dates.  In addition, the RO identified the evidence it had 
received in support of the Veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain them on his behalf.  The RO also advised the Veteran 
to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service personnel and treatment records and post-
service treatment records.  The Veteran does not now assert 
that there are any other outstanding, pertinent records that 
need to be obtained in support of his claims.

The RO did not conduct medical inquiry in support of the 
Veteran's claims for service connection; however, pertinent 
law and regulations do not mandate that such action be taken.  
As explained below, in this case, there is no competent 
evidence of record establishing either that the Veteran has 
the claimed disability, or that he experienced an in-service 
event, injury or disease to which a current disability could 
be related.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims that he is entitled to service connection 
for bilateral knee and hip disorders.  Allegedly, he 
developed these disorders during service after falling out of 
a trunk of a truck and injuring various parts of his body.  
Allegedly, while part of a convoy in Korea, he and several 
other servicemen were forced to jump out the truck, after 
which the Veteran hit his shins on the trailer, passed out in 
heavy snow, and remained there for several hours before being 
rescued.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



1.  Bilateral Knee Disorder

Post-service treatment records dated since 2005 confirm that 
the Veteran currently has a bilateral knee disorder 
manifested by pain.  The question thus becomes whether this 
disorder is related to his active service, including the 
alleged truck incident.  

The Veteran has not submitted any evidence to corroborate 
that he injured his knees during the incident and his service 
treatment records show no complaints of or treatment for knee 
problems.  Rather, according to the evidence of record, the 
Veteran first expressed knee complaints following many years 
after discharge, in 2005.  Since then, no medical 
professional has related the Veteran's bilateral knee 
complaints to his active service.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions linking his bilateral knee disorder to 
service.  Occasionally, lay assertions may be considered 
competent evidence of a current disability or a nexus.  This 
occurs when: (1) the layperson is competent to identify a 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran is competent to state that he 
injured himself jumping out of a truck, but he does not 
possess a recognized degree of medical knowledge to attribute 
any current knee disability to that injury.  The Board thus 
finds that the Veteran's bilateral knee disorder is not 
related to service.  Based on this finding, the Board 
concludes that this disorder was not incurred in or 
aggravated by service.  This claim is not in relative 
equipoise; therefore, the benefit-of-the-doubt rule is not 
for application.  Rather, the preponderance of the evidence 
is against the claim.  

2.  Bilateral Hip Disorder

The Veteran's service treatment records show no complaints of 
or treatment for hip problems.  Similarly, his post-service 
treatment records fail to mention his hips.  Since discharge 
from service, the Veteran has received treatment for multiple 
medical conditions; however, during treatment visits, no 
medical professional diagnosed a bilateral hip disorder.  

Again, the Veteran's assertions, which may not be considered 
competent with respect to whether there is a current 
diagnosis and its etiology, represent the only evidence of 
record of a bilateral hip disorder.  There is otherwise no 
medical evidence demonstrating a diagnosis of a bilateral hip 
disability.  The Board thus finds that the Veteran does not 
currently have this claimed disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on 
this finding, the Board concludes that this disorder was not 
incurred in or aggravated by service.  This claim is not in 
relative equipoise; therefore, the benefit-of-the-doubt rule 
is not for application.  Rather, the preponderance of the 
evidence is against the claim.  

B.  Claims to Reopen

The RO previously denied the Veteran's claims of entitlement 
to service connection for bilateral hearing loss, tinnitus 
and low back pain in a rating decision dated August 2000.  
The RO denied the claims based on findings that there was no 
evidence of record of in-service treatment for hearing loss 
or tinnitus or of 
any treatment for a chronic low back disability manifested by 
pain.  In deciding the claim, the RO considered the Veteran's 
service treatment records.  

The RO notified the Veteran of the August 2000 rating 
decision and of his appellate rights with regard to the 
decision.  Thereafter, by written statement received in 
September 2000, the Veteran initiated an appeal of the RO's 
August 2000 rating decision.  After the RO issued a statement 
of the case in response, however, the Veteran did not follow 
up by perfecting his appeal.  The August 2000 rating decision 
is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20, 1103 (2000).

The Veteran filed a claim to reopen the previously denied 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus and low back pain in June 2005.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's August 2000 rating decision includes the 
Veteran's service personnel records, VA and private post-
service treatment records and written statements, and his 
representative's written statements.  With the exception of 
the written statements, which essentially restate previously 
expressed assertions, this evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  

1.  Bilateral Hearing Loss & Tinnitus

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claims 
for service connection for bilateral hearing loss and 
tinnitus and raises a reasonable possibility of 
substantiating those claims.  Specifically, the service 
personnel records show that, during service, the Veteran 
engaged in combat duties that might have exposed him to noise 
or caused acoustic trauma, which in turn might have caused 
him to develop hearing loss and tinnitus.  His post-service 
treatment records show that, since discharge, medical 
professional have noted, or diagnosed him with, bilateral 
hearing loss and tinnitus.  The lack of the former type of 
evidence formed the basis of the RO's previous denial of the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

Having determined that new and material evidence has been 
received, the Board may reopen these claims.  The Board may 
not, however, decide them on their merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the Veteran in the development of the claims under the VCAA.

2.  Low Back Disorder

With regard to this claim, the evidence is not material 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disorder and does not raise a 
reasonable possibility of substantiating that claim.  

The service personnel records make no mention of any back 
complaints.  The post-service VA and private treatment 
records reflect complaints of low back pain, but do not 
include a diagnosis of a particular back disability 
manifested by such pain.  The lack of both types of evidence 
formed the bases of the RO's previous denial of the Veteran's 
claim of entitlement to service connection for low back pain.  

Having determined that new and material evidence has not been 
received, the Board may not reopen this claim.  


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral hip disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened and, to this extent only, granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened 
and, to this extent only, granted.  

New and material evidence not having been received, the 
petition to reopen the claim of entitlement to service 
connection for low back pain is denied.  


REMAND

The Veteran claims entitlement to service connection for 
PTSD, a bilateral hand disorder, bilateral shin disorder and 
skeletal arthritis, all due to a cold weather injury, and 
bilateral hearing loss and tinnitus and entitlement to the 
reopening of a claim of entitlement to service connection for 
residuals of frostbite of both feet (claimed as a bilateral 
foot disorder due to a cold weather injury).  Additional 
action is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claims being remanded is necessary.  The RO 
afforded the Veteran a VA PTSD examination during the course 
of this appeal, in December 2005, but the report of that 
examination is inadequate to decide his claim for service 
connection for PTSD.  Therein, an examiner noted that the 
Veteran met certain, but not all, criteria for PTSD and 
refrained from diagnosing a psychiatric disability.  Since 
then, the Veteran, who served in combat in Korea, has 
submitted treatment records from the Vet Center dated after 
he underwent the VA examination , which includes a diagnosis 
of PTSD.  Given this fact, the Board believes that another 
examination is necessary to evaluate the Veteran's current 
psychiatric state.  

In addition and as the Veteran's representative points out in 
a Statement of Accredited Representative in Appealed Case 
dated March 2009, the Veteran served in Korea in combat and, 
during that time period, was exposed to severe cold and 
suffered frostbite.  He is thus entitled to a VA examination 
for the purpose of determining whether he has any residuals 
of the cold exposure/frostbite, to include affecting his 
hands, shins, feet, or, generally, his joints.  To date, the 
RO has not afforded the Veteran such an examination.  

Finally, according to service and post-service treatment 
records, the Veteran has had bilateral foot abnormalities 
since service.  An opinion on examination is thus needed 
regarding whether any current foot disability is related to 
the Veteran's active service, including the documented foot 
abnormalities.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for PTSD.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any psychiatric disorder 
shown to exist, including, if 
appropriate, PTSD; 

b) if the Veteran has PTSD, offer an 
opinion as to whether such disorder 
is at least as likely as not related 
to the Veteran's combat in Korea; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and   

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for a bilateral 
hand disorder, bilateral shin disorder 
and skeletal arthritis, all due to a cold 
weather injury, and the reopening of a 
claim of entitlement to service 
connection for residuals of frostbite of 
both feet (claimed as a bilateral foot 
disorder due to a cold weather injury).  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the Veteran's 
in-service history of severe cold 
exposure and frostbite;

b) diagnose all residuals of the 
severe cold exposure and frostbite, 
including, if appropriate, 
arthritis, and any affecting the 
hands, shins and feet; 

c) offer an opinion as to whether 
any current foot disability is at 
least as likely as not related to 
the Veteran's active service, 
including documented foot 
abnormalities;

d) if not, offer an opinion as to 
whether the current foot disability 
preexisted service and increased in 
severity therein; 

e) provide detailed rationale, 
with specific references to the 
record, for the diagnoses 
rendered and opinions 
presented; and   

f) if a diagnosis or an opinion 
cannot be rendered or made 
without resort to speculation, 
discuss why such is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for bilateral 
hearing loss and tinnitus.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the Veteran's 
in-service history of noise exposure 
and acoustic trauma secondary to 
combat, including from small arms 
fire and being in close proximity to 
explosions;

b) offer an opinion as to whether 
the Veteran's current hearing loss 
and/or tinnitus is at least as 
likely as not related to the 
Veteran's active service, including 
the alleged in-service noise 
exposure and/or acoustic trauma;

c) provide detailed rationale, with 
specific references to the record, 
for the opinion; and   

d) if the opinion cannot be 
offered without resort to 
speculation, discuss why such 
is the case.

4.  Readjudicate the remanded claims.  If 
any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


